Matter of Benincassa v Walsh (2017 NY Slip Op 04113)





Matter of Benincassa v Walsh


2017 NY Slip Op 04113


Decided on May 24, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2016-10726

[*1]In the Matter of Philip Benincassa, petitioner,
v Thomas E. Walsh II, etc., respondent.


The Lorenc Law Firm, P.C., New York, NY (Robert C. Lorenc of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, New York, NY (Michael J. Siudzinski of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the respondent dated June 15, 2016, which, without a hearing, denied the petitioner's application for a pistol license dated March 8, 2016.
ADJUDGED that the petition is granted, on the law, without costs or disbursements, to the extent that the determination is annulled and the matter is remitted to the respondent for a new determination on the petitioner's application for a pistol license dated March 8, 2016, in accordance herewith, the petition is otherwise denied, and the proceeding is otherwise dismissed.
"The petitioner must be given the specific reasons for the denial of [a] pistol license, and be given an opportunity to respond to the objections to [the] application" (Matter of Savitch v Lange, 114 AD2d 372, 373; see Matter of Deyo v County Ct. Judge, 215 AD2d 758). Here, in denying the petitioner's application for a pistol license dated March 8, 2016, the respondent failed to give him a specific reason for the denial in writing as required by Penal Law § 400.00(4-a). The determination, therefore, must be annulled (see Matter of Parker v Randall, 120 AD3d 946; cf. Matter of Marino v Hubert, 117 AD3d 829, 830; Matter of Pacis v Nelson, 224 AD2d 698), and the matter remitted to the respondent to provide the petitioner with the specific reasons for the denial of the pistol license and afford the petitioner an opportunity to present evidence in response, and thereafter, for a new determination on the petitioner's application.
BALKIN, J.P., AUSTIN, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court